DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment filed 2/4/2019, is acknowledged.  Claims 1-12, 19-24 and 31 are pending. 

Improper Markush Grouping Rejection
Claims 1, 5-11 and 13-15 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).
A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use.  A Markush grouping meets these requirements in two situations.  First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use.  Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).

To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-12, 19-21 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shefer et al. (US 2003/0152629)
Regarding claim 1, Shefer discloses a microsphere (microsphere; abstract) comprising a sweetener (controlled release microsphere encapsulated sensory markers such as flavors, cooling agents and sweeteners; abstract; paragraph [0045)).
	Regarding claim 2, Shefer further discloses wherein the microsphere comprises at least one material selected from the group consisting of a fatty acid, glycerol, esters or any combination thereof (controlled release microsphere encapsulated sensory markers such as flavors, cooling agents and sweeteners, the microspheres containing fat materials and/or

	Regarding claim 3, Shefer further discloses wherein the microsphere comprises at least one of material selected from group consisting of stearic acid (controlled release microsphere contains saturated fatty acids can be lauric, myristic, palmitic and stearic acids; paragraphs [0045], [0092]), elaidic acid, Carnauba wax (palm wax) (carnauba wax; paragraph [0156]),
and glyceryl behenate.
	Regarding 4, Shefer further discloses wherein the microsphere comprises stearic acid
(controlled release microsphere contains saturated fatty acids can be lauric, myristic, palmitic and stearic acids; paragraphs [0045], (0092)).
Regarding claim 5, Shefer further discloses wherein the microsphere further comprises a lipid (controlled release microsphere contains fat or glyceride material as lipids; paragraphs [0045], [0091}) or glycoside.
	Regarding claim 9, Shefer discloses an edible material comprising at least one microsphere (controlled release microsphere containing edible components; abstract; paragraphs [0045], [(0079}), wherein the microsphere comprises an encapsulated agent (controlled release
microsphere encapsulated sensory markers (encapsulated agent) such as flavors, cooling agents and sweeteners; abstract; paragraph [0045)).
	Regarding claim 10, Shefer further discloses wherein the agent is selected from the group
consisting of at a therapeutic agent (pharmaceutical composition; claim 28), an imaging agent, a diagnostic agent, a contrast agent, and a labeling agent.
	Regarding claim 11, Shefer further discloses wherein the therapeutic agent (pharmaceutical composition; claim 28) is selected from the group consisting of a protein (multi 
Regarding claim 12, Shefer further discloses where in the edible material further comprises a microsphere comprising a sweetener (controlled release microsphere encapsulated sensory markers such as flavors, cooling agents and sweeteners; abstract; paragraph [0045)}).
Regarding claim 19, Shefer discloses wherein the edible material is chocolate (edible controlled release system incorporated in baking chocolate; paragraphs [0079], {0167]). 
Regarding claim 20, Shefer discloses a method for masking the taste of an agent (controlled release substance that provides perceivable flavor transition (masking the taste) to extend flavor perception in oral care composition (agent); abstract; paragraph (0076)), the method comprising administering to a subject an effective amount of an edible material comprising a microsphere comprising an agent {controlled release (effective amount) microsphere encapsulated edible sensory markers (encapsulated agent) such as flavors, cooling agents and sweeteners; abstract; paragraphs [0045], [0079}).
Regarding claim 21, Shefer further discloses wherein the edible material further comprises a microsphere comprising a sweetener (controlled release microsphere containing edible components including sweeteners; abstract; paragraphs [0045], [0079)).
Regarding claim 31, Shefer further discloses wherein the agent is selected from the group consisting of a pesticide, an irritant, a phytonutrient, and a sweetener (controlled release microsphere encapsulated sensory markers such as flavors, cooling agents and sweeteners; abstract; paragraph [0045].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shefer et al. (US 2003/0152629) as applied to claims 1-5, 9-12, 19-21 and 31 and further in view of Kershman et al. (US 2005/0136121).
Teachings of Shefer et al. are discussed above. 

Kershman discloses wherein the lipid or glycoside is cocoa butter (lipid suspension contains lipids such as cocoa butter; abstract; paragraph [0017]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the Shefer invention to provide wherein the lipid or glycoside is selected from the group consisting of cocoa butter, as taught by Kershman, in order to provide non-toxic solid lipids of organic origin (Kershman; paragraph [0017]).

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shefer et al. (US 2003/0152629) as applied to claims 1-5, 9-12, 19-21 and 31 and further in view of Yatka et al. (U.S. Patent No. 5,139,798).
Teachings of Shefer et al. are discussed above. 
Regarding claim 7,  Shefer does not disclose wherein the sweetener is selected from the group consisting of an artificial sweetener, a sugar alcohol, and a natural sweetener. 
Yatka discloses wherein the sweetener is selected from the group consisting of an artificial sweetener, a sugar alcohol, and a natural sweetener (natural and artificial favoring agents, such as sweeteners, sugar alcohols, sucrose, dextrose, fructose, ect.; abstract; column 1, lines 20-25; column 5, lines 45-56; column 6, lines 10-20).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the Shefer invention to provide wherein the sweetener is selected from the group consisting of an artificial sweetener, a sugar alcohol, and a 
Regarding claim 8, Shefer does not disclose wherein the sweetener is sucralose. 
Yatka discloses wherein the sweetener is sucralose (natural and artificial favoring agents, such as sweeteners sucralose; abstract; column 1, 20-25; column 6, lines 10-20).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the Shefer invention to provide wherein the sweetener is sucralose, as taught by Yatka, in order to provide high intensity sweeteners such as sucralose (Yatka; column 1, lines 25-35).

Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shefer et al. (US 2003/0152629) in view of Hinderer et al. (U.S. Patent No. 8,946,161).
Regarding claim 22, Shefer discloses a method for encapsulating a sweetener (controlled release microsphere encapsulated sensory markers such as flavors, cooling agents and sweeteners; abstract; paragraph [0045]), the method comprising melting (encapsulated sweetener composition formed by heating a hydrophobic material above a melting point to form a melt, and dissolving flavor component and active ingredient in the melt; paragraphs [0045], (0061)-[0063]) stearic acid and sweetener; mixing the stearic acid and sweetener (mixing sweetener and active component with hydrophobic component, that can be stearic acid; paragraphs [0045], [(0062]-[0063], [0092]); and collecting the microspheres encapsulating the sweetener (forming encapsulated microspheres which contain sweetener composition; paragraphs [0045}-[0047], [0069]), wherein the temperature is below the temperature at which the sweetener degrades (homogenized melt composition is cooled to encapsulated microspheres at ambient temperature, 
Shefer does not disclose with a buffer having a pH of about 4 to about 5. 
Hinderer discloses with a buffer having a pH of about 4 to about 5 (acetate at a concentration of 10 mM as a buffer substance at a pH value of 4.15 to 4.3; claim 1). 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the Shefer invention to provide with a buffer having a pH of about 4 to about 5, as taught by Hinderer, in order to provide pharmaceutical compositions comprising sugar alcohol that are stable over a long time period and substantially free of excipients (Hinderer; abstract; column 9, lines 11-21).
Regarding claim 23, Shefer does not disclose wherein the pH of the buffer is 4.15. 
Hinderer discloses wherein the pH of the buffer is 4.15 (acetate at a concentration of 10 mM as a buffer substance at a pH value of 4.15 to 4.3; claim 1). 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the Shefer invention to provide wherein the pH of the buffer is 4.15, as taught by Hinderer, in order to provide pharmaceutical compositions comprising sugar alcoho! that are stable over a long time period and substantially free of excipients (Hinderer; abstract; column 9, lines 11-21).
Regarding claim 24, Shefer further discloses wherein the temperature is about 1 percent to about 20 percent below the temperature at which the sweetener degrades (homogenized melt composition is cooled to encapsulated microspheres at ambient temperature, which is which is within 1-20 percent below the melting (degradation) temperature of the encapsulated sweetener at 30-90 degrees C; paragraphs (0045), [0047], [0066]-[0067].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/            Primary Examiner, Art Unit 1618